t c summary opinion united_states tax_court mark monkichi ito petitioner v commissioner of internal revenue respondent docket no 16129-06s filed date mark monkichi ito pro_se marion k mortensen and david sorensen for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and individual federal income taxes in the respective amounts of dollar_figure and dollar_figure and penalties under sec_6662 in the respective amounts of dollar_figure and dollar_figure the primary issue for decision is the amount of tip_income petitioner received in and all section references are to the internal_revenue_code for the years in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in utah during and petitioner was employed as a bartender in the lobby lounge of the grand america hotel in downtown salt lake city in and petitioner received total wages of dollar_figure and dollar_figure respectively for his work at the grand america hotel in each year petitioner also received tips from customers he served as a bartender in the lobby lounge of the grand america hotel petitioner however did not keep records of the amount of tip_income he received the grand america hotel reported to respondent and to petitioner that petitioner received in dollar_figure and in dollar_figure in tip_income and petitioner reported on his and federal_income_tax returns as income a total of dollar_figure and dollar_figure respectively which amounts included the above wages petitioner received and the above reported tip_income during respondent’s employment_tax audit of the grand america hotel and respondent’s income_tax audit of petitioner using documented tip_income received in and in on credit card sales at the food and beverage locations in the grand america hotel applying a discount thereto to calculate tips received on cash sales calculating an employee per hour tip rate and considering the number of hours petitioner worked respondent determined that petitioner had received tip_income of dollar_figure and dollar_figure in and respectively over and above the income from the grand america hotel petitioner reported on his federal_income_tax returns during respondent’s income_tax audit of petitioner petitioner did not provide respondent with any records or other credible substantiation of the amount of tip_income he received discussion it is well established that tip_income received by a taxpayer constitutes compensation_for services rendered and i sec_1 as a result of his calculations respondent estimated that each grand america hotel employee who received tips received approximately dollar_figure in tips per hour worked in and dollar_figure in tips per hour worked in includable in the taxpayer’s gross_income for federal_income_tax purposes 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir way v commissioner tcmemo_1990_590 also it is well established that a taxpayer is required to maintain records sufficient to allow the taxpayer to accurately report all income sec_1_6001-1 income_tax regs and in the absence of taxpayer records respondent is authorized to reconstruct a taxpayer’s income using any reasonable method 536_us_238 305_f2d_519 7th cir affg tcmemo_1961_319 catalano v commissioner supra pincite 40_tc_30 in mcquatters v commissioner tcmemo_1973_240 we approved respondent’s estimate of tip_income based on total tips received on credit card sales total annual credit card and cash sales and an individual waiter’s estimated pro_rata share of annual sales based on the number of hours each waiter worked a discounted tip rate also was applied to reflect likely lower tips on cash sales petitioner acknowledges that in and he received tip_income that he did not report on his federal_income_tax returns petitioner however alleges that because he worked in the lobby lounge of the grand america hotel he received fewer and lower tips than employees who worked in the hotel’s restaurants petitioner also alleges that the hotel was aware of that fact and accordingly set his hourly wage at dollar_figure an hour whereas other employees at the hotel’s restaurants who generally received higher tips were paid a wage of only dollar_figure an hour at the trial petitioner called no witnesses and no documentation was offered to corroborate petitioner’s allegation that his employment in the lobby lounge of the grand america hotel resulted in higher wages but lower tips for petitioner corroborating evidence should have been easily available on the basis of the limited evidence before us we sustain respondent’s determination of petitioner’s and tip_income sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or to disregard of rules or regulations sec_6662 petitioner’s failure to keep records and to make a reasonable attempt accurately to report his tip_income supports imposition of the sec_6662 penalties based on the limited evidence before us we sustain respondent’s determination of petitioner’s tip_income and respondent’s imposition of the sec_6662 negligence penalties to reflect the foregoing decision will be entered for respondent
